Citation Nr: 1101793	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-06 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a 
February 2008 decision of the Board of Veterans' Appeals (Board), 
which denied entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marcia L. Moellring, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The moving party served on active duty from May 1969 to May 1971. 

The moving party seeks revision or reversal of a February 2008 
Board decision, which denied service connection for PTSD, on the 
basis that clear and unmistakable error was committed in that 
decision. 

In March 2010, the Board issued an opinion denying the motion to 
revise or reverse the February 2008 Board decision on the basis 
of CUE. 

The moving party appealed the Board's March 2010 decision to the 
Court of Appeals for Veterans Claims (Court).  In a September 
2010 Order, the Court endorsed a September 2010 joint motion for 
remand, vacated the March 2010 Board decision denying the motion 
to revise or reverse the February 2008 Board decision, and 
remanded the matter for compliance with the instructions in the 
joint motion.  Specifically, the Board was instructed to obtain 
the moving party's complete VA treatment records pre-dating the 
February 2008 Board decision to ascertain whether a diagnosis of 
PTSD was constructively before the Board at the time of that 
decision.  It was also noted that the Board had failed to provide 
an adequate statement of reasons or bases in support its finding 
that even if a diagnosis of PTSD had been established, it was not 
clear that this would have manifestly changed the outcome of the 
case.  See 38 C.F.R. § 20.1403 (2010).  


FINDING OF FACT

A current diagnosis of PTSD was not constructively before the 
Board at the time of its February 2008 decision.






CONCLUSION OF LAW

The February 2008 decision of the Board, which denied service 
connection for PTSD, is not based on clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Because a motion alleging CUE in a decision of the Board is not a 
claim but rather a collateral attack on the decision, and is 
based on the record and law that existed at the time of the prior 
adjudication in question, the VCAA does not apply.  See Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

The Board notes that it was instructed by the Court pursuant to 
the September 2010 joint motion to request the Veteran's VA 
treatment records pre-dating the February 2008 Board decision to 
ascertain whether a diagnosis of PTSD was constructively before 
the Board at the time of that decision.  In this regard, relevant 
records generated by VA facilities are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Here, after this claim was appealed to the Court, the moving 
party's representative submitted additional VA treatment records 
dated prior to the February 2008 Board decision from 2007 to 
2008, including a December 20, 2007 VA treatment record which 
reflects the first time the moving party was diagnosed with PTSD, 
as discussed in more detail below.  Thus, the Board finds that it 
is not necessary to remand this claim to obtain additional VA 
treatment records, as the VA treatment record in question has 
been associated with the claims file.  As it was the earliest 
diagnosis of PTSD, additional VA treatment records would not 
provide evidence pertinent to the current motion.  This is 
discussed in more detail below.  

Thus, given the fact that subsequent to the Court's remand the 
relevant VA treatment record pre-dating the Board's February 2008 
decision has been associated with the file, a remand for VA 
treatment records would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the moving 
party.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
The Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Board 
will proceed to address the motion to revise or reverse the 
Board's February 2008 decision based on CUE on the merits. 

II. Clear and Unmistakable Error

The moving party filed a service connection claim for PTSD in 
August 2004, which was appealed to the Board and denied in a 
February 2008 Board decision.  The moving party brought a motion 
in November 2008 to revise or reverse the Board's decision, which 
denied the moving party's claim for lack of competent evidence of 
a current diagnosis of PTSD.  In the November 2008 motion, the 
moving party stated that he was submitting a letter from a VA 
doctor which showed that he did have a diagnosis of PTSD based on 
his experiences in the military.  The accompanying letter, dated 
in August 2008, states that the moving party was diagnosed in 
2007 by a VA physician at a VA Community-Based Outpatient Clinic.  
The doctor who authored this letter stated that he concurred with 
this diagnosis.  A VA treatment record dated December 20, 2007 
has since been associated with the claims file and reflects a 
diagnosis of PTSD.  However, for the reasons that follow, the 
Board must still dismiss this motion. 

A final decision by the Board is subject to being revised or 
reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1400 (2010).  The motion to review a prior final 
Board decision on the basis of CUE must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, and 
why the result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations 
of failure to follow regulations or failure to give due process, 
or any other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Id.  Motions that fail 
to comply with these requirements shall be dismissed without 
prejudice to re-filing.  Id; see also Disabled American Veterans 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Board notes that CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 38 
C.F.R. § 20.1403(a) (2009); see also Damrel v. Brown, 6 Vet. App. 
242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made. 
38 C.F.R. § 20.1403(b).  In this regard, for Board decisions 
issued on or after July 21, 1992, the record that existed when 
that decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days before 
such record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b).  Such 
records include VA treatment records, whether or not they were 
associated with the claims file at the time of the Board 
decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file);VAOPGCPREC 12-95 (May 10, 1995). 

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal that, had it not been made, would have manifestly changed 
the outcome when it was made.  38 C.F.R. § 20.1403(c).  If it is 
not absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  Id.; see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; (2) a failure to fulfill VA's duty to assist the 
veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or regulation. 
38 C.F.R. § 20.1403(e).

In order to establish a service connection claim for PTSD, there 
must be a diagnosis of PTSD made in accordance with 38 C.F.R. 
§ 4.125(a) (2010); credible supporting evidence that the claimed 
in-service stressor actually occurred, unless the stressor is 
based on fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor; and a link, 
established by medical evidence, between PTSD and the claimed in-
service stressor. 38 C.F.R. § 3.304(f) (2010); Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  

Here, the moving party argues that the February 2008 Board 
decision was based on an error of fact, namely its finding that 
the moving party was not diagnosed with PTSD.  The moving party 
argues that he does in fact have PTSD.  As discussed above, this 
diagnosis must have been of record at least 90 days prior to 
transference of the claims file to the Board as a predicate to 
finding that the decision was based on clear and unmistakable 
error.  See 38 C.F.R. § 20.1403(b).  Here, the December 20, 2007 
VA treatment record reflects the earliest diagnosis of PTSD.  A 
March 2008 VA treatment record confirms that the diagnosis of 
PTSD was added when the moving party was seen on December 20, 
2007.  There is no evidence suggesting an earlier diagnosis of 
PTSD.  The December 20, 2007 VA treatment record was not in the 
claims file at the time of the February 2008 Board decision and 
was not in VA's possession 90 days prior to the transference of 
the claims file to the Board, which occurred in November 2007.  
See id.  Indeed, it is dated over a month after the record was 
transferred to the Board.  Moreover, it is dated only 72 days 
prior to the Board's decision, which bears a date stamp of 
February 29, 2008.  Thus, for the purposes of determining whether 
there was CUE in the February 2008 Board decision, the December 
20, 2007 VA treatment record reflecting a diagnosis of PTSD was 
not of record at the time the Board issued that decision.  See 
id.  

The moving party has also submitted statements by his girlfriend 
and wife regarding his PTSD.  However, these statements were not 
of record at the time of the February 2008 Board decision and 
thus cannot be considered in determining whether there was CUE in 
that decision.  See id. 

As such, the Board finds that there was no clear and unmistakable 
error in the Board's February 2008 decision denying the moving 
party's claim on the basis that a diagnosis of PTSD had not been 
established.  As discussed above, the December 2007 VA treatment 
record reflecting a diagnosis of PTSD was not in the claims file 
at the time of that decision and was not in VA's possession 90 
days before the file was transferred to the Board.  Thus, the 
evidence of record as it existed before the Board when it 
rendered the February 2008 decision did not contain a diagnosis 
of PTSD.  See id.  The moving party has not alleged any other 
error of fact or law in the February 2008 Board decision.

Accordingly, the motion to revise or reverse the February 2008 
Board decision, which denied service connection for PTSD, must be 
denied. 

CONTINUED ON NEXT PAGE



ORDER

The moving party's motion to revise or reverse the February 2008 
Board decision, which denied entitlement to PTSD, is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


